Citation Nr: 1517008	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  11-11 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment for unreimbursed medical expenses for treatment rendered at The Medical Center at Bowling Green on December 28, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active military service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions made in 2011 by the Department of Veterans Affairs (VA) Tennessee Valley Healthcare System.

In November 2011, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  However, due to an equipment malfunction, the recording was inaudible and a transcript could not be produced.  In November 2011 correspondence, the Board offered the Veteran the opportunity to appear at a new hearing.  By letter received by the Board in December 2011, and although another hearing was scheduled for January 2012, the Veteran indicated he did not wish to have another hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is not service connected for any disabilities.  On December 28, 2010, he was transported by ambulance to The Medical Center, in Bowling Green, Kentucky, with complaints of back pain and breathing problems.  The Veteran described the back pain as being present for one week, which worsened upon his feeling a "pop" just below his ribs and right side.  Ambulance dispatch records noted complaints of back pain from coughing.  The records from the ambulance service cited the initial priority as "Emergency" and the transport priority as "Non-emergency."  Records from the emergency room include a finding of moderate general appearance, and the presence of decreased back range of motion and muscle spasms.  Chronic back pain was diagnosed.  On a Health Insurance Claims Form, the Veteran listed "Veterans Administration" as his insurance plan.  

As part of an April 2011 statement sent to a United States Senator, the Veteran indicated his back "popped" on December 28, 2010, and he was told by a VA doctor he could not be seen.  Later, he could not move.  He instructed the ambulance to take him to the VA Medical Center in Nashville, but was told this could not be done.  He was then transported to a local medical center and treated by a nurse in the emergency room.  He added he requested the emergency department to call VA, but it would not.  He claimed his emergent medical condition was brought about by the fact he could not move.  

Under 38 U.S.C.A. § 1725, a veteran may be eligible for reimbursement provided that he is 1) an active participant in VA health care, and 2) is personally liable for the emergency treatment furnished.  A veteran is an active participant in VA health care if:  1) he or she is enrolled in the VA health care system; and 2) he or she received VA health care within the 24-month period preceding the unauthorized emergency treatment.  A veteran is personally liable for the emergency treatment furnished if:  1) he or she is financially liable to the provider of the emergency treatment for that treatment; 2) he or she has no entitlement to care or services under a health-plan contract; 3) he or she has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and 4) he or she is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.

In the initial April 1, 2011, notice to the Veteran denying his claim, the Tennessee Valley Healthcare System informed the Veteran the claim was denied because the care provided was "Non Emergent" in nature, that it was chosen in preference to a VA facility and that a VA facility was available.  In an April 11, 2011, letter the Tennessee Valley Healthcare System stated that the claim was denied because the care provided was "Non Emergent" in nature, and that it was chosen in preference to a VA facility.  In the April 2011 statement of the case (SOC), the cited reason was that VA facilities were feasibly available to provide the care.  

The evidence which is currently of record is not adequate to allow resolution of the appeal.  The VA Tennessee Valley Healthcare System essentially found that the treatment was nonemergent, but it is unclear whether that decision included consideration of what a "prudent layperson" -- in this case, the Veteran claimed that he was unable to move when he sought emergency care -- would have reasonably believed, as is required.  On remand, the totality of the circumstances should be weighed to determine whether a prudent layperson would have considered the situation the appellant found himself in on December 28, 2010, to be an emergency situation.

Further, the VA Tennessee Valley Healthcare System indicated in the SOC that non-identified "VA facilities" were feasibly available for care; no rationale was given for this statement and there is nothing in the evidence of record that indicates whether appropriate treatment was actually available at the nearest VA facility.  For example, while the Veteran claimed that he was told by a VA doctor earlier in the day in which he sought medical care that he could not be seen, there is no evidence of record to confirm whether or not the emergency department of the nearest VA facility was accepting patients on the date in question.  Further development is necessary in order to ascertain whether government facilities were feasibly available to the appellant on December 28, 2010.  On remand, the question of whether or not a VA facility with sufficient and appropriate treating capability was feasibly available to the appellant must be answered.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the VAMC for the following:

1.  Associate with the claims file documentation establishing whether the Veteran is eligible for reimbursement under 38 U.S.C.A. § 1725, to include whether he is financially liable to the provider of the emergency treatment and whether he has coverage under a health-plan contract.

2.  Associate with the claims file documentation establishing whether or not a VA or other Federal facility was feasibly available on December 28, 2010. 

3.  If and only if the basic criteria for entitlement to payment or reimbursement of the medical expenses at issue in this appeal are met as established in paragraphs 1 and 2 above, as applied to 38 U.S.C.A. § 1725, obtain a medical opinion as to whether the condition treated at on December 28, 2010, was emergent in nature.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner is asked to furnish an opinion with respect to the following questions:

a)  Was the initial treatment rendered on December 28, 2010, for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health?  The standard of reasonable expectation would be met where an emergency medical condition manifests itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

b)  Would an attempt to use a VA or other Federal facility beforehand have been considered reasonable by a prudent person?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding his symptoms.  The rationale for any opinion offered should be provided.

4.  Thereafter, consider all of the evidence of record and re-adjudicate the appellant's claim on appeal, with specific consideration given to all pertinent versions of the provisions of 38 U.S.C.A. § 1725.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim based on the entirety of the evidence.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental SOC and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

